 Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 1 of 6 PageID: 4285



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA
                                                            Crim. No.: 06-911 (KSH)
       v.

 DAVID KIRKLAND,                                                   OPINION
           Defendant.


I.     Introduction

       In October 2009, this Court sentenced defendant David Kirkland to 216 months’

imprisonment after a jury found him guilty of conspiracy to transport and receive stolen goods in

interstate commerce under 18 U.S.C. § 371 and two substantive counts of interstate

transportation of stolen goods under 18 U.S.C. §§ 2314 and 2. Kirkland’s conviction and

sentence were upheld on appeal. (D.E. 237-1.) His projected release date is July 6, 2023. On

April 20, 2021, the Court denied Kirkland’s motions for compassionate release, which were

based on his medical conditions and the COVID-19 pandemic. He subsequently filed a letter

requesting “an Explanation of Denial for the record,” arguing that the Court did not adequately

explain what he claimed was a “[c]ategorical [e]xclusion” of his post-conviction conduct. (D.E.

261.) He also filed a notice of appeal from the Court’s April 20, 2021 ruling. (D.E. 262.)

Although the timing of these two filings made it unclear whether this Court had jurisdiction to

rule on Kirkland’s submission on the instant docket, on June 15, 2021, the U.S. Court of Appeals

for the Third Circuit stayed Kirkland’s appeal pending disposition of the request. (D.E. 264.)

Accordingly, the Court addresses the substance of Kirkland’s letter.




                                                1
    Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 2 of 6 PageID: 4286



II.     Discussion

        As set forth in the Court’s April 20 opinion (D.E. 259), Kirkland, who was at the time

incarcerated at the satellite prison camp at FCI Schuylkill,1 moved for compassionate release under

18 U.S.C. § 3582(c)(1)(A) based on his medical conditions, which he argued placed him at an

increased risk of severe effects if he were to contract the COVID-19 virus, and the conditions and

protocols at the institution, which he argued were insufficient to protect him from contracting the

virus. He later supplemented his motions with additional information and argument concerning

the quarantine protocols and conditions at Schuylkill. As set forth in the Court’s ruling, whether

Kirkland was entitled to sentencing relief under § 3582(c)(1)(A) depended on the existence of

extraordinary and compelling reasons warranting a reduction in sentence, that he is not a danger

to the safety of any other person or to the community under 18 U.S.C. § 3142(g), and that the

applicable sentencing factors under 18 U.S.C. § 3553(a) would warrant the requested reduced

sentence. (See D.E. 259, at 3-6, 9-11.)

        With respect to the “extraordinary and compelling reasons” component, Kirkland cited

several medical conditions. In denying his motions, the Court concluded that given the conditions

at Schuylkill, the protocols in place there, and the fact that he had been fully vaccinated with the

Pfizer-BioNTech Covid-19 vaccine, those medical conditions did not rise to the level of an

extraordinary and compelling reason to grant the relief he sought.

        The Court further concluded that even if Kirkland had shown an extraordinary and

compelling reason, evaluation of the applicable sentencing factors under 18 U.S.C. § 3553(a) and

the required analysis under 18 U.S.C. § 3142(g) did not support a reduction in sentence. The Court



1
 According to BOP records, Kirkland is currently incarcerated at FCI Fort Dix. BOP, Inmate
Locator, BOP Register No. 38437-054, https://www.bop.gov/inmateloc/ (last visited July 26,
2021). Kirkland has also filed an address change letter stating that he has been transferred to the
satellite camp at Fort Dix. (D.E. 265.)
                                               2
    Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 3 of 6 PageID: 4287



recognized that § 3553(a) requires a sentence to be “sufficient, but not greater than necessary” to

serve the purposes of sentencing enumerated in § 3553(a)(2), and that among the other statutory

considerations in § 3553(a) are the nature and circumstances of the offense and the defendant’s

history and characteristics. (D.E. 259, at 10.) The Court noted the nature of Kirkland’s long-

running scheme, his many victims, his crimes’ devastating effects on them, his planning of the

offense while federally incarcerated for an earlier, highly similar crime, and his continued

insistence despite all this that his conduct was non-violent. (Id. at 10-11.) In determining that

relief was not warranted, the Court acknowledged that Kirkland appeared to have made some

efforts towards rehabilitation, which included taking numerous courses during his incarceration.

(Id. at 10.)

         In Kirkland’s most recent submission, which the Court construes as a motion for

reconsideration, he argues that the Court “failed to state . . . an adequate rationale for its Categorical

Exclusion of [his] ‘post-conviction conduct’” and seeks “an [e]xplanation of [d]enial for the

record.” (D.E. 261, at 1.) In substance, he disagrees with the Court’s analysis of the § 3553(a)

factors and contends that the Court should have weighed his proffered evidence of post-conviction

and post-sentence rehabilitative efforts more heavily, citing Pepper v. United States, 562 U.S. 476

(2011), and United States v. Easter, 975 F.3d 318 (3d Cir. 2020).

        Relevant here, reconsideration is only warranted to “correct a clear error of law or fact or

to prevent manifest injustice.” Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999); accord United States v. Mayfield, 2020 WL 3604090, at *2 (D.N.J. July 2,

2020) (Bumb, J.) (applying standard in compassionate release context).2 It is an “extraordinary




2
  A motion for reconsideration may also be based on an intervening change in controlling law or
the availability of new evidence not available when the court issued the original decision.
Quinteros, 176 F.3d at 677. There is no argument that either of these grounds exists.
                                                3
 Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 4 of 6 PageID: 4288



remedy,” one granted only where the Court has “overlooked a factual or legal issue that may alter

the disposition of the matter.” Mayfield, 2020 WL 3604090, at *2.

       Reconsideration is not merited here. Pepper and Easter do show that courts may consider

post-sentencing developments in the resentencing context. Pepper, which Kirkland’s counsel cited

in the original round of briefing (D.E. 246, at 15-16), held that on resentencing after a defendant’s

original sentence was set aside on appeal, a district court may consider evidence of post-sentencing

rehabilitation, recognizing that such evidence “may be highly relevant to several of the § 3553(a)

factors.” 562 U.S. at 481, 491. Similarly, Easter held that in deciding whether to reduce a

defendant’s sentence under the First Step Act and 18 U.S.C. § 3582(c)(1)(B), a district court must

consider anew “all of the § 3553(a) factors to the extent they are applicable,” which may involve

evaluation of “post-sentencing developments, such as . . . rehabilitation arguments.” 975 F.3d at

326-27.

       But neither case states that a court must grant a reduction in sentence simply because a

defendant has proffered evidence of rehabilitative efforts. See Pepper, 562 U.S. at 505 n.17 (“Of

course, we do not mean to imply that a district court must reduce a defendant’s sentence upon any

showing of postsentencing rehabilitation.”). Instead, that evidence is to be part of this Court’s

consideration of the § 3553(a) factors, to the extent those factors are applicable. Indeed, Easter

itself makes clear what the Third Circuit expects district courts to do: give “‘meaningful

consideration’” to the “‘particular circumstances of the case . . . within the parameters of

§ 3553(a)’” and ensure that where “§ 3553(a) arguments were raised,” the court addresses them in

“‘more than a rote recitation of the § 3553(a) factors.’” Easter, 975 F.3d at 326-27 (quoting United

States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009)). In ruling here, the Court acknowledged that

Kirkland had based his request for a sentence reduction, in part, on his post-sentencing conduct,

including a clean disciplinary record since 2008 and his record of taking courses while

                                                 4
    Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 5 of 6 PageID: 4289



incarcerated. (See D.E. 259, at 2, 10.)3 Set alongside the details of Kirkland’s offenses, which he

planned while incarcerated for a similar scheme, which victimized many people in ways that

profoundly affected their lives, and which he continues to describe in ways that suggest he does

not fully acknowledge the gravity of his conduct or its impact on the victims—an issue this Court

noted at his original sentencing hearing, and one which apparently persists even these many years

later—this rehabilitative evidence was insufficient to warrant a sentence less than the 216-month

term he is serving. The Court’s ruling tethered its observations to the applicable sentencing factors,

including the nature and circumstances of the offense, Kirkland’s history and characteristics

(including the connection between his prior and current federal sentences, and that he used the

former to plan the offense resulting in the latter), the need for just punishment, and the need to

protect the public from further crimes by Kirkland. In other words, consistent with Easter, the

Court “consider[ed] anew” the applicable § 3553(a) factors in the particular circumstances of this

case, including the arguments of the parties as to those factors,4 and in more than a “rote recitation”

of the factors, explained why a lesser sentence is not appropriate here. The Court did not, as

Kirkland contends, “categorically exclude” his proffered evidence; that evidence simply did not

warrant the relief he sought.

        Kirkland also takes issue with the Court’s conclusion that release (which would be the

result of the requested reduction in sentence to time served) would not be appropriate under 18



3
  As the government pointed out in opposing relief, at least a portion of the courses took place
during Kirkland’s prior federal incarceration – during which he planned the crimes for which he
is serving his current sentence. (See D.E. 248, at 9.)
4
  The information Kirkland now cites, including his role at a prior institution as a suicide watch
companion, a clean disciplinary history since 2008, “two lesser security transfers,” participation
in the inmate financial responsibility program, “no drug or alcohol addition,” his age, and his
then-current placement at a minimum security prison camp (D.E. 261, at 1-2), was, with the
exception of good time credit, all raised previously, either through counsel or in one or more of
Kirkland’s pro se submissions. (See D.E. 246, 249, 253.) The accrual of good time credits is
simply a manifestation of the disciplinary record Kirkland cited.
                                                  5
    Case 2:06-cr-00911-KSH Document 266 Filed 07/26/21 Page 6 of 6 PageID: 4290



U.S.C. § 3142(g). He suggests that this conclusion is “factually unsound” because the Court’s

opinion does not acknowledge that he committed his offenses long ago.5 That is, however, the

natural consequence of the lengthy sentence that the Court imposed, and which the Court continues

to find appropriate under the current circumstances, including with the benefit of the post-

sentencing evidence Kirkland has cited. As noted earlier, the full scope and severity of Kirkland’s

conduct still seems to escape him. Cf. 18 U.S.C. § 3142(g)(4) (directing court to consider “nature

and seriousness of the danger to any person or to the community that would be posed by the

person’s release”). To the extent Kirkland contends that his indictment did not charge him with

victimizing “hundreds,” his sentence, which was upheld on appeal, included a four-level upward

adjustment to the base offense level for the number of victims, and this issue, and specifically the

number of victims, was argued at length at sentencing, with the Court concluding that the number

that would be used for sentencing purposes was 201. (See D.E. 193, Sent’g Tr. 77:2-80:6; PSR

¶¶ 134, 152.) Succinctly, Kirkland has shown no basis for reconsideration of the Court’s exercise

of its discretion to conclude that a reduction in sentence is unwarranted.

III.      Conclusion

       For the reasons set forth above, Kirkland’s motion is denied. An appropriate order will issue.



Dated: July 26, 2021                            /s/ Katharine S. Hayden
                                                Katharine S. Hayden, U.S.D.J.




5
  While Kirkland argues that the judgment states that his offense took place in 1999, it actually
states the conspiracy charged in count 1 ran from March 1999 through November 2006. (D.E.
189.)
                                                6
